DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-17 are currently pending in the application.
Claims 1-17 are rejected. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for domestic benefit to prior provisional application 62/656,618 under 35 U.S.C. 119 (e). The requirements for obtaining Domestic Benefit under 35 U.S.C. 119 (e) have been met. Therefore the effective filing date is 04/12/2018.
	Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference 31, used to designate all “seam” in para0043 and “closure device” in para 0038, and “cross stitching” in para0041. 
Reference 49, used to designate “closure device” in para0045 and “seam” in para0040.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must 
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2019 has been reviewed and considered by the examiner.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s)  2 -3 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “its perimeter” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
	Claim 2 further recites “wherein the first fabric layer is comprised of a first upper 19cover portion sewn completely around its perimeter to a perimeter of a first lower cover portion.” This is vague and indefinite because it is not readily clear what this structure the claim is referring to. 
	Claim 3 recites “wherein the first fabric layer is sewn to the second fabric layer by a plurality of cross stiches”. However, this is inconsistent with what is disclosed in the Spec, para0041 which states that the cross stiches are used to maintain the filler material in place and not to sew the first fabric layer to the second fabric layer. Additionally, the first fabric layer is removable attached to the second fabric layer by the presence of the closure device. This renders the claim vague and indefinite. 
	Claim 15 recites “open end portions of the second fabric layer at the second opening being to form an effective seal against penetration of liquid to an inside of the second fabric layer". This lacks grammatical clarity and has therefore been interpreted as "wherein open end portions of the second fabric layer at the second opening form an effective seal against penetration of liquid to an inside of the second fabric layer."
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-5, 7-9, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20190110432) in view of Simon (US20110197818A1- provided in IDS). 

	Regarding claim 1:
Chen teaches:
A pet bed, comprising: (Abstract and Figures)
a first fabric layer forming a first inner shell; (Figure 2, Reference 14, para0013-0015)
a resilient compressible filler material disposed within the first fabric layer, (Figure 4, Reference 12, para0013)
the first fabric layer permanently retaining the compressible filler material therein, (para0015, lines 1-2, completely enclosed embodiment)
the first fabric layer and compressible filler material forming a cushion; (Figure 2, reference 10)
a second fabric layer forming a second inner shell and completely encasing, and having a similar shape and size as, the first fabric layer, (Figure 5, Reference 24, para0016-0020)
the second fabric layer comprised of a waterproof fabric so that a liquid contacting the second fabric layer is prevented from contacting the first fabric layer, (para0017-0020)
 and a third fabric layer forming an outer shell formed from a breathable and liquid absorbing fabric and completely encasing and having a similar shape and size as the second fabric layer, (Figure 4, Reference 22, para0016, 0020)
 the third layer configured to absorb the liquid that may come into contact with the third layer, (para0016, “polyester fiber” absorbs liquid)
the second and third layer having a first closure device for closing a first opening extending along one side of the layer to allow the first layer to be removable. (Figure 1, Reference 30, para0020)
Chen doesn’t teach:
the second inner layer having a first closure device for closing a first opening extending along one side thereof to allow the second inner layer to be removable from the first inner layer;
the third layer having a second closure device for closing a second opening extending along one side of the third layer to allow the third layer to be removable from the second layer.
 Simon teaches:
a pet bed (440, Fig. 24; para [0095] and [0096]) comprising:
a first fabric layer forming a first inner shell (sack 104, Fig. 24; "duvet cover" para0055, 0095);
a resilient compressible filler material (stuffing materials 112, Fig. 24; para [0056, 0095])
disposed within the first fabric layer (as illustrated in Fig. 24), 
the first fabric layer and compressible filler material forming a cushion (comprising 104 and 112, as illustrated in Fig. 24; para [0095]);
a second fabric layer forming a second inner shell ( Reference 442, Fig. 24; para [0096])
and completely encasing and having a similar shape and size as the first fabric layer (as illustrated in Fig. 24), 
the second fabric layer comprised of a waterproof fabric (Reference 442, "moisture resistant fabric" para [0096]) 
so that a liquid contacting the second fabric layer is prevented from contacting the first fabric layer ("moisture resistant" para [0096]),
the second inner layer having a first closure device for closing a first opening extending along one side thereof to allow the second inner layer to be removable from the first inner layer (para0096, Reference 442 “a water resistant fabric cover having a zipper closure”, the reference teaches that the second inner layer encases the first fabric layer 104 and is accessible via the zipper closure); 
and a third fabric layer forming an outer shell (Reference 108, which is a shell/layer, as illustrated in Fig. 24; "duvet cover" para [0095],) 
completely encasing and having a similar shape and size as the second fabric layer (as illustrated in Fig. 24),
the third layer having a second closure device for closing a second opening extending along one side of the third layer to allow the third layer to be removable from the second layer (Reference 144 in Fig. 24; the specification is silent to 144 in this embodiment, but this feature is similar to 144, where "144" is used to refer to a closure in respect to other embodiments, e.g., Fig. 8 at para [0061], additionally the reference teaches that the third layer encases the second fabric layer 442 and is accessible via the zipper enclosure 144)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen such that it comprises two closure devices for each layer as taught by Simon to facilitate the maintenance of the pet bed to be occasionally soiled and laundered (para0067-Simon).
	Regarding claim 2:
Chen as modified by Simon teaches the pet bed of claim 1, Chen further teaches:

    PNG
    media_image1.png
    492
    612
    media_image1.png
    Greyscale

wherein the first fabric layer is comprised of a first upper cover portion (Reference A, Fig. 2, upper edge of fabric layer) 
sewn completely around its perimeter to a perimeter of a first lower cover portion. (Reference B, Fig. 2, lower edge of fabric layer, para0015) 
	Regarding claim 3:
Chen as modified by Simon teaches the pet bed of claim 1. Chen further teaches:
wherein the first fabric layer is sewn to the second fabric layer by a plurality of stitches that extend through the compressible filler material to hold the compressible filler material in position between the first upper cover portion and the lower cover portion. (See 112b above, Figure 4, see how the cushion 10 forms a plurality of stiches that extend through the filler material to hold the filler material in position and give the cushion it’s shape).
Chen as modified by Simon fails to teach a plurality of cross stitches.It would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute the stitches of Chen as modified by Simon with cross stitches, in order to more firmly secure the cushion elements together, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	Regarding claim 4:
 Chen as modified by Simon teaches the pet bed of claim 1, Chen also teaches:
wherein the cushion has a thickness (unnumbered; the top-to-bottom dimension of 10, as illustrated in Fig. 2) 
that is less than its width or length (unnumbered; the left-to-right dimension of 10, as illustrated in Fig. 2) 
so as to form a relatively flat resting surface (unnumbered; the bottom of 10, as illustrated in Fig. 2).
	Regarding claim 5:
Chen as modified by Simon teaches the pet bed of claim 1, Chen also teaches:
wherein the first fabric layer is comprised of a breathable fabric. (para0016)
Regarding claim 7:
Chen as modified by Simon teaches the pet bed of claim 2, and Chen also teaches:

    PNG
    media_image1.png
    492
    612
    media_image1.png
    Greyscale

wherein the upper and lower cover portions are connected by seams on all four sides so as to permanently contain the filler material therein. (See seams formed between References A, B, Fig. 2, para0015).
	Regarding claim 8:
 Chen as modified by Simon teaches the pet bed of claim 1, Chen further teaches:
the second layer and third layer forming a pouch within which the cushion resides (Figure 6, Reference 201, para0022)
 Chen doesn’t teach but Simon teaches:
wherein the second fabric layer comprises a second upper cover portion (unnumbered; the top half of 442, as illustrated in Fig. 24; para [0096]) 
sewn to a second lower cover portion (unnumbered; the bottom half of 442, as illustrated in Fig. 24; para [0096]), 
the second upper and second lower cover portions forming a pouch within which the cushion resides (442 is pouch-shaped where cushion 164 resides, as illustrated in Fig. 24; para [0096]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen such that it the second fabric layer comprises a upper cover portion and a lower cover portion with a pouch as taught by Simon to facilitate the maintenance of the pet bed to be occasionally soiled and laundered (para0067-Simon).
	Regarding claim 9:
Chen as modified by Simon teaches the pet bed of claim 8, Chen also teaches:
that the second fabric layer protects the first fabric layer from exposure to liquid to which the second fabric layer is exposed. (para0016-0020)
	Regarding claim 12:
Chen as modified by Simon teaches the pet bed of claim 1. Chen doesn’t teach but Simon further teaches:
wherein the first closure is a device comprising a zipper extending along a length of one side of the first opening of the second fabric layer. (para0096)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen such that it comprises the features of the closure devices for each layer as taught by Simon to facilitate the maintenance of the pet bed to be occasionally soiled and laundered (para0067-Simon).
	Regarding claim 13: 
Chen as modified by Simon teaches the pet bed of claim 1. Chen doesn’t teach but Simon further teaches:
Wherein the second closure is a device that comprises a zipper extending along a length of one side of the second opening of the third fabric layer. (Reference 144 in Fig. 24; the specification is silent to 144 in this embodiment, but this feature is similar to 144, where "144" is used to refer to a closure in respect to other embodiments, e.g., Fig. 8 at para [0061], so it is presumed that this shape teaches the same significance, additionally the reference teaches that the third layer encases the second fabric layer 442 and is accessible via the zipper enclosure 144)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen such that it comprises the features of the closure devices for each layer as taught by Simon to facilitate the maintenance of the pet bed to be occasionally soiled and laundered (para0067-Simon).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Nelson (US20160106061- provided in IDS). 
	Regarding claim 6:
Chen as modified by Simon teaches the pet bed of claim 5. Chen as modified by Simon does not teach that:
wherein the filler material is comprised of a filament polyester.
However, Nelson teaches:
a pet bed (10, Fig. 2; para [0016])
comprising a filler material comprised of a filament polyester ("polyester in crimped filament form" para [0023]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen as modified by Simon such that the filler material is comprised of a filament polyester as taught by Nelson to increase the comfort of a pet bed by adding loft and softness while being lightweight (Para0023, Nelson).
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Simon in view of Defranks (US2011/0061784 - provided in IDS). 
	Regarding claim 10:
Chen as modified by Simon teaches the pet bed of claim 1, and Chen also teaches:
wherein the second fabric layer comprises a breathable, waterproof material (para0016).
Chen as modified by Simon does not teach:
wherein the second fabric layer comprises a dual-layer material.
DeFranks teaches:
a bed (10, Fig. 1; para [0027]) 
comprising a fabric layer (comprising 30 and panel 14, as illustrated in Fig. 1; para [0027]) 
comprising a dual-layer material (including 18 and 20, as illustrated in Fig. 2; para [0028]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the second fabric layer of the pet bed of Chen as modified Simon such that it comprises a dual-layer material as taught by DeFranks to reduce the risk of spreading fire (para0027-DeFranks).
	Regarding claim 11:
 Chen as modified by Simon and DeFranks teaches claim 10, Chen as modified by Simon doesn’t teach but DeFranks also teaches:
that the dual-layer material comprises a polyester fabric ("polyester woven fabric" para [0028]) 
covered by a thermoplastic polyurethane laminate lining ("ticking layer 18" and "spun bonded polyurethane layer", para [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the second fabric layer of the pet bed of Chen and Simon such that it comprises a dual-layer material as taught by DeFranks to reduce the risk of spreading fire (para0027-DeFranks).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Simon and in view of Dunn (US2006/0272581 - provided in IDS). 
	Regarding claim 14:
Chen as modified by Simon teaches the pet bed of claim 13. Chen as modified by Simon does not teach:
further comprising a fabric flap extending from the second opening of the third fabric layer and covering an entire length of the zipper to prevent the zipper from being exposed to an animal resting on the pet bed.
Dunn teaches:
a pet bed (10, Fig. 1; para [0024]) 
comprising a fabric layer (outer cover 12, Fig. 4; para [0027]) 
comprising an opening (defined in 70, as illustrated in Fig. 3: para [0035]),
a fabric flap (76, Fig. 3; para [0035]) 
extending from the opening and covering an entire length of a zipper (which includes 70 and 66, as illustrated in Fig. 3; para [0036]; see also Fig. 1) 
to prevent the zipper from being exposed to an animal resting on the pet bed (as illustrated in Fig. 10; "pet bed" para [0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen and Simon to compose a fabric flap as taught by Dunn to obscure the zipper or to otherwise hinder its interactions with an external environment when the pet bed is in normal use (para0035-Dunn).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Simon and in view of Moore (US5144911A - provided in IDS). 
	Regarding claim 15:
Chen as modified by Simon teaches the pet bed of claim 1. Chen as modified by Simon does not teach:
wherein the first closure device comprises a plurality of sections of hook and loop fastener tape attached on opposite sides of the first opening, wherein open end portions of the second fabric layer at the second opening form an effective seal against penetration of liquid to an inside of the second fabric layer. 
Moore teaches:
a pet bed (10, Fig. 5; col 2 In 4-11)
comprising a closure device (37 which includes 38 and 4, as illustrated in Fig. 5; col 2 In 45-47) 
comprising a plurality of sections of hook and loop fastener tape ("hook and loop" col 2 In 45-57, the hook and loop tape is formed on the sides of the rectangle) 
attached on opposite sides of an opening (pocket 32, Fig. 6; col 2 In 37-44), 
wherein open ends of a fabric layer at the opening (comprising 36 and 33d, as illustrated in Figs. 5 and 6, respectively; col 2 In 37-44) 
form an effective seal against penetration of liquid to an inside of the fabric layer (as illustrated in Figs. 3 and 5-6, liquid originating from a pet would not travel inside pocket 32; "sealable flap" col 2 In 26-44). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen and Simon such that the first closure device comprises hook and loop fastener tape as taught by Moore to keep the pet bed clean and odorless (column 2, ln 21-34).
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in Simon and in view of Leach (US8661588 - provided in IDS). 
	Regarding claim 16:
Chen as modified by Simon teaches the pet bed of claim 1. Chen and Simon don’t not teach:
wherein the third fabric layer is comprised of a cotton and polyester fabric blend of 35% to 40% cotton and 60% to 65% polyester.
Leach teaches:
a pet bed (10, Fig. 1; col 1 In 49-52 and "pets" col 1 In 21-24) 
comprising a fabric layer comprised of a cotton and polyester fabric blend (12, Fig. 1; "polyester-cotton blends" col 3 In 11-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen as modified by Simon such that the third fabric layer is comprised of a cotton and polyester fabric blend as taught by Leach to yield a suitably resistant fabric for a pet bed resistant to wear and washing (column 3, ln 11-14-Leach).
Chen in view of Simon and Leach doesn’t teach:
wherein the third fabric layer is comprised of a cotton and polyester fabric blend of 35% to 40% cotton and 60% to 65% polyester.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen as modified by Simon and leach to have the third fabric layer comprised of a cotton and polyester fabric blend of 35% to 40% cotton and 60% to 65% polyester, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious because using a higher blend of polyester to cotton would help warm the surface of the pet bed and thereby making it more comfortable to a pet for use. 
	Regarding claim 17:
Chen as modified by Simon and Leach teaches claim 16. Chen as modified by Simon and Leach does not expressly teach:
wherein the cotton and polyester fabric blend has a higher percentage of more cotton in warmer environmental conditions.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen as modified by Simon and Leach to have the cotton and polyester fabric blend having a higher percentage of cotton in warmer environmental conditions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious because using a higher blend of cotton in warmer environmental conditions increases the cooled effect on a surface of the pet bed and thereby makes it more attractive to a pet for use. 
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are pertinent because they pertain to the pet beds of the art: 
US 20050224000 A1
US 20190200570 A1
US 20140261190 A1
US 20120255120 A1
US 5226384 A
US 20200060226 A1
US 20160192617 A1
US 20030041808 A1
US 20140261193 A1
US 20130247828 A1
US 20120199074 A1
US 20080236501 A1
US 20080127899 A1
US 6196156 B1
US 20040194713 A1
US 20190289816 A1
US 20160324343 A1
US 20160324328 A1
US 20130284099 A1
US 20130269627 A1
US 20130104806 A1
US 20120207959 A1
US 20080202434 A1
US 20060021583 A1
US 6173675 B1
US 5724911 A
US 5685257 A
US 4169428 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        
SHADA ALGHAILANI
Examiner
Art Unit 3643